DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s amendment filed on 07/28/2021. Claims 1, 7-10 and 13-25 are currently pending in the application. An action follows below:

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1, 7-10 and 13-25 are allowed.
The following is an examiner's statement of reasons for allowance: the claimed invention is directed to a display apparatus with integrated touch screen capable of increasing a light extraction efficiency of light extracted to the outside of a window cover and improving in reliability. Independent claims 1 and 21 identify the uniquely distinct limitations, “the plurality of concave portions of the micro lens pattern being arranged in parallel along a first direction and in a zigzag form along a second direction that is perpendicular to the first direction in a plan view of the insulation layer, and center portions of three adjacent concave portions among the plurality of concave portions form a shape of an equilateral triangle” in lines 21-26 of these claims.
	The closest prior arts, Adachi et al. (US 2015/0367622 Al,) Kwon et al. (US 2016/0378224 A1,) and Murota (JP 2013052569 A) all discussed in the previous Office action dated 04/28/2021, either singularly or in combination, fail to anticipate or render obvious the above underlined limitations in combination with all of the other claimed limitations particularly recited by these claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626